 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.B.MartinCompanyandTextileWorkersUnion of America, AFL-CIO, CLCandWilliam A.Ricard,An Individual. Cases11-CA-3019, 11-CA-3039, and 11-CA-3080.May 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn February 15, 1967, Trial Examiner A. BruceHunt issued his Decision in the above-entitledproceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner'2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andherebyordersthatRespondent, J.B.MartinCompany, Leesville, South Carolina, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.'The Respondent contends that the Trial Examiner improperlydiscredited the testimony of all its witnesses. It is the Board'sestablished policy not to overrule a Trial Examiner's resolutionsas to credibility unless the clear preponderance of all the relevantevidence convinces us that they are incorrect. Such a conclusionisnot warranted hereStandard Dry Wall Products, Inc , 91NLRB 544, enfd 188 F 2d 362 (C A. 3)2The Respondent's request for oral argument is hereby deniedas, inour opinion, the record, exceptions, and brief adequately setforth the issues and positions of the partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESA. BRUCE HUNT, Trial Examiner: This proceedinginvolves a separate complaint in each of three cases whichwere consolidated for hearing and decision.' In each164 NLRB No. 73complaint,the Respondent is alleged to have violatedSection 8(a)(1) of the National Labor Relations Act, asamended,29 U.S.C., Sec.151et seq.,and in Case11-CA-3039 there also is an alleged violation of Section8(a)(3).On September 7 and 8,1966,I conducted a hearingatBatesburg-Leesville,South Carolina, at which theGeneral Counsel and the Respondent were represented.On October 24, 1966,counsel for those parties filed amotion to correct the transcript,and no objection theretohas been received.The motion is granted.2On October 31,1966,the Respondent filed a brief.Upon the entire recordand my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE RESPONDENTJ.B. Martin Company, a Delaware corporation, operatesa plant at Leesville, South Carolina, where it is engaged inthe manufacture and sale of ribbons, velvet and narrowtextile fabrics.The Respondent annually ships goodsvalued in excess of $50,000 directly to points outside SouthCarolina.There is no dispute, and I find, that theRespondent is engaged in commerce within the meaningof the Act.II.THE UNIONTextileWorkers Union of America,AFL-CIO, CLC,which is the Charging Party in Cases11-CA-3019 and11-CA-3039,isa labor organization which admits tomembership employees of the Respondent.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe principal issue is whether the Respondent'sdischarge of employeeTroyE. Fox,on May 27, 1966,violated Section 8(a)(3). Another issue is whether thedischarge of William A. Ricard,a foreman,on the sameday violated Section 8(a)(1).The remaining issues involvealleged threats to employees and alleged espionage of aunion meeting.B. Interference, Restraint, and CoercionDuring August 1965 a few employees including Foxcontacted a representative of the Union and arranged tohave someone speak to employees. During ensuing monthsa number of union meetings were held a few of which werein Fox's home, and on February 24, 1966, the Union filed apetition in Case 11-RC-2320. On April 15, 1966, anelection was conducted in a production and maintenanceunit, and the Union lost by a vote of 136 to 86.Two of the complaints herein allege that before andafter the election, supervisors engaged in conduct violativeof Section 8(a)(1). To the extent that proof was offered bytheGeneral Counsel in support of his allegations (all'In Case 11-CA-3019,charges were filed on April 25 andMay 26, and the complaint was issued on June 8, 1966 In Case11-CA-3039, the charge was filed on June 2 and the complaintwas issued on July 20, 1966 In Case 11-CA-3080, the charge wasfiled on July 21 and the complaint was issued on July 26, 1966.The order consolidating the three cases was also issued onJuly 26, 1966.2There are additional errors in the transcript,but I think thatcounsel's motion covers the principal ones J.B.MARTIN CO.contested by theRespondent),my findingsfollow. AboutNovember 1, 1965, Foreman Smyrle Keisler spoke to agroup of three employees, Ronald Corder, Homer Clamp,and RichardClamp.Keisler said that"under"the Unionan employeeat workon oneshift wouldnot be permittedto trade shiftsoccasionally with an employeeon anothershift.Keisler said also that hedid not believe that "theplant would run under the union."3The firstopen union meeting was heldon a Sundayafternoon duringlate February 1966 at the CommunityCenterin Summit,a villagewithina fewmiles of theRespondent's plant.At approximately the hour set for thestartof themeeting, one of the superintendents at theplant,Kenneth Kirby,was seen in his automobile in anarea called the "sand pits"which is verynear theCommunity Center.Kirby's automobilewas moving veryslowlynear the exit from the sand pits. BlandonShealy, anemployeewho was standing on thefront porch of theCommunity Center,said,"Look, boys,there is KenKirby." Fox, thedischargee,turned around, looked, andwalked 20 to 30 yardstowardKirby "to geta good look,"when Kirbyincreasedthe speed of theautomobile anddrove away.4 On thenext day, Fox initiated a conversationwith Kirbyin the plant,saying that it was against the lawfor supervisoryemployees to spy on union meetings. Kirbyanswered,"Hell !Don'ttellme,tellArchieTaylor[administrationandpersonnelmanager]."Theconversationended.Fox did not take the matter up withTaylor.5Reverting to the union meeting in Summit,about 15minutes afterKirby had beenseen comingfrom the sandpits,Henry Raddlehoover,another superintendent, drovepast the Community Centerapproximately 15 miles perhour and looked toward thepersonswho were in view.Raddlehoover testified for theRespondent that he and hiswife had beenvisitingthe latter's brother who lives inSummit,that it hadbeen necessarytopass theCommunity Center whenreturningto their home, that heglanced at a number of automobilesparked at the Centerand that herecognized one asthatof an employee, that hedid not see any persons,that hedid not make a second tripby the Center on that day,and that he did not know until3The findings concerning this conversation are based uponCorder'stestimonyHe impressed me as having testifiedtruthfully,and in evaluating his testimony I have considered thefact that he was discharged by the Respondent on May 23, 1966,and that the Union asserted in its charge in Case11-CA-3039 thatthe discharge had been in violation of Section 8(a)(3) There is noissue in this proceeding concerning the discharge Turning to theother persons who were present when Kessler spoke, Homer andRichard Clamp were not called as witnesses by any party Kessler,a witness for the Respondent,contradicted Corder According toKessler, Corder had in his possession some pamphlets which theUnion had given him,and he said to Kessler,in the presence of theClamps,that he did not think that the Union was needed, withwhich remqrk Kessler expressed agreement,whereupon Corderasked, "What makes you think so?" Kessler testified that at onetime he had worked in a mill which had been organized by anotherlabor organization,United Textile Workers of America, and withthat fact in mind he answered Corder's question by saying that hehad "worked under the union before"and that,because of thecollective-labor agreement then in effect,employees had not beenable to trade shifts Keisler was not asked specifically whether hehad said that the plant"would not run under the" Union Kesslerimpressedme unfavorably in giving his version of theconversation, and I do not credit it"These findings are based upon the testimony of Shealy andFox It is clear from their testimony,which I regard as convincing,that they recognized Kirby On the other hand,Kirby denied that461later that a union meeting had been in progress.AlthoughRaddlehoover's testimony that he saw no one at the Centermay appear to be less than candid, the Center is set backsome distance from the highway and it may be thatRaddlehoover tried to keep his eyes on the road because ofthenumber of parked automobiles.His testimonyconcerning the direction in which he was travellingcoincides with the testimony of witnesses for the GeneralCounsel,and there is no evidence that Raddlehooverdrove by the Center more than once or was parked withinsight of it. Unlike Kirby,who was in an automobile off thehighway and in the sand pits, Raddlehoover's havingdriven by the Center at the time of a union meetingappears to have been a coincidence and for a legitimatepurpose.Upon occasion,John Paul McCarty,an employee,receivedpermissionfromRogerBoulais,anothersuperintendent, to trade shifts with another employee andto leave the plant for brief periods during working hours inorder to transact personal business.About a week beforethe election on April 15,1966,Boulais told McCarty that"if the union came in," the employees would not bepermitted to trade shifts or to leave the plant for thepurpose of attending to personal business.cThe complaint in Case11-CA-3039 alleges that on orabout June 1, 1966,LinwoodHyler,asupervisoryemployee, threatened employees with discharge becauseof their union membership or activities. In an effort toprove this allegation,counsel for the General Counselcalled as a witness,Clemuel Craps, an employee. Craps'testimony need not be recited.It suffices to say that hewas a nervous and unwilling witness, that he gave notestimony in support of the allegation,and that, afterreading an affidavit which he had executed,he testifiedthat his recollection had not been refreshed. I shallrecommend dismissal of the allegation concerning Hyler.I find that the Respondent violated Section 8(a)(1) by thefollowing conduct: (1) Keisler's remarks to Ronald Corderand Homer and Richard Clamp; (2) Kirby's surveillance ofemployees at the Community Center in Summit; and(3) Boulais' remarks to McCarty.he had been in Summit on the day of the union meeting As willappear in the discussion of the discharges of Fox and Ricard, Ibelieve that Kirby was an unreliable witness5The findings concerning this conversation are based uponFox's testimony Kirby's version of the conversation on his directexamination is that Fox approached him and said that Fox wastrying to organize the Union, that there had been "some spying ona meeting"the day before in Summit,that "it was against thelaw," and that the matter would be reported to the Board unless itwere stopped According to Kirby,he replied that he"couldn'tcare less"and that, if Fox wanted to report it, Fox should report toTaylor or to Charles Combier,the plant manager On cross-examination,Kirby's version of Fox's remarks differs only in thatKirby did not testify that Fox spoke of a union meeting on thepreceding day in Summit. It is clear that Fox did not explicitlyaccuse Kirby of having engaged in espionage and that Kirby didnot inquire why Fox spoke to him of the espionage.6These findings are based upon McCarty's testimony Boulais'version of the conversation is that McCarty requested andreceived permission to trade shifts,whereupon Boulais said thathe "would be glad for one thing if the union was coming in,"namely, that he no longer would have authority in the matter ofemployees'trading shifts because the matter would be covered bya collective-labor agreement As will appear in my discussion ofthe discharges below, I regard Boulais as an untruthful witness,and I cannot credit his testimony concerning his remarks toMcCarty See fn 12 and accompanying text. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Discharges of Fox and RicardFox began work for the Respondent during 1958, waslaid off during 1960, and was reemployed during 1962. Hewas active in the Union's organizationalefforts, having,among other things, made his home available for meetings,solicitedsignaturesof employees to union cards, and actedas anobserver at the election. The record is clear that theRespondent knew that Fox supported the Union. On May27, 1966, he was discharged. Ricard, a foreman over Fox,was discharged on the same day. He had worked for theRespondent approximately 7-1/2 years. According to theRespondent, Fox was discharged for having gone outsidethe plant duringameal"break" for the purpose ofshootingdogs on the Respondent's premises,and Ricardwas discharged for having given Foxpermissionto do so.On the other hand, the General Counsel contends thatFox's effort to shoot dogswas seizedupon by theRespondent as a pretext to shield its real motive, theeliminationof a leadingunionadherent, that Ricard'sdischargewas anattempt to "cover-up" the Respondent'sreal motive in discharging Fox, and that both dischargeswere intended to interfere with the employees' right toengage in unionactivities.On May 26, Fox did seek toshoot dogs. The discharges followed in less than 24 hours.Prefatory to the discussion of events on May 26 and 27,attentionwill be given to the location and features of theRespondent's property and to the presence and actions ofdogs on the property and nearby.The Respondent's plant is situated on a tractof land,about 130acres,that lies in a largelyrural area inLexington County, South Carolina. The western boundaryline of the acreage adjoins the town limits of Leesville,population 2,200 about 35 miles west of the State's capital,Columbia. Another town, Batesburg, population 3,200, isnearby and the two towns sometimes are referred to asBatesburg-Leesville. The tract of land is not enclosed by afence. One side borders on a State road, and there is aprivate road within the tract itself. The plant and parkingarea cover a relatively small portion of the 130 acres. Onmuch of the remaining land, pine trees have been planted.At the time of the hearing, the trees had reachedapproximately 15 feet in height and there was anundergrowth of broomstraw. Some employees have huntedon the acreage. Haskell Maroney has hunted there forabout 5 years, the first time in company with MurrayWatkins, a foreman, and the last time during the huntingseasonof 1965-66. Curtis Bryant hunted there severalyears ago. Travis Ricard (not to be confused with thedischargee of the samesurname)has hunted there asrecently as 1965 with the permission of his supervisor, andat timeshe has hunted with Watkins, Maroney, one Fain,and his son. Fox, a dischargee, also has hunted on theproperty. Upon some occasions when two or more of thenamed individuals were hunting, the plant was inoperation. In respect to the type of hunting in whichemployees engaged, the game has been doves, quail, andrabbits.' In additionto hunting, the Respondent's propertyhas been usedas a sitefor skeet shooting. About 1964PlantManager Combier, Production Manager RogerArnaud, and Superintendent Kirby,using ahand-throwerto eject the targets, engagedin targetpractice there.As recited,Fox sought to shoot dogs on theRespondent's property. The evidence establishes thatnumerousunowned dogs have been shot in the Batesburg-Leesville area because they constituted a menace. Thedogs run in packs of a dozen or less and are characterizedby somewitnessesas "wild dogs."" Such dogs haveattacked livestock and human beings according to theuncontradicted testimony of the following witnesses forthe General Counsel: Boight Shealy, a farmer whose landis close to the Respondent's property; James Waters, afarmer whose land adjoins that of the Respondent; andGeorge D. Rivers, a maintenanceman ata school.9 Suchdogs have also attacked bird dogs while the latter werehunting with their owners. Shealy testified that uponoccasions a year and more before the hearing he had shotdogs when they chased his cattle, Waters testified thatduring March 1966 he killed three dogs by shooting themwhen they started to attack him as he interrupted theirattack upon his livestock, and Rivers testified that he useda stick upon one occasion, and the butt of a single-shotrifle upon another occasion, to fight off attacks upon himby dogs. Curtis Bryant, an employee, testified crediblythat about 5 years ago he killed dogs on the Respondent'sproperty and elsewhere when they attacked his bird dogs.Fox testified credibly that he had killed approximately 10dogs whilehunting andthat wild dogs had attacked hisbird dogs.A large number of dogs have been killed on theRespondent's property. Back of the Respondent's plant at100 to 150 yards thereis anold tenant house which is nowcalled "the shack" and which the Respondentuses as astorage place. About 2 or 2-1/2 years prior to the hearing,Maroney was sent to the shack on an errand. Dogs werethere and they threatened him. The next day he andForeman Watkins went to the shack with the sole purposeof killing dogs. They shot six fatally. Both prior to thateventand thereafter,Maroney has shot dogs on theRespondent's property when they attacked his bird dogwhile he washunting.The total number of dogs killed byMaroney, or killed in his presence, on the Respondent'sproperty during the 5 years of his employment is about16.10 Following the killing of the six dogs at the shack by'Much of the evidence concerning hunting on theRespondent'sproperty is uncontradicted although a fewsupervisors testified that they were unaware of itMaroney'stestimony that he hunted there with Foreman Watkins isuncontradicted,as isTravis Ricard's testimony that Watkinsinvited him to hunt there On the other hand, Travis Ricard'stestimony that he received permission to hunt from hissupervisor,William Shealy, if he "didn't take a crow," iscontradicted by Shealy Ricard's testimony impressed me astruthful, and, as will appear, I must discredit Shealy in anotherinstance See fn 11 and accompanying text8One witness who so characterized them is James Riley, acertified public accountant who testified for the RespondentAccording to Riley, there was "an unusual amount of dogs in thearea" at a time when an attorney named Long lost "a lot of goats"which were attacked by the dogs Riley testified further that heshot at "a couple of them" that came to his yard. The record doesnot disclose the date when the goats were killed0Boight Shealy, upon being asked if he knew where the dogscame from, answered that he believed that some had been"thrown outas pups" by their owners and that the dogs "breeddown in the swamps "10These findings are based upon Maroney's uncontradictedtestimony Foreman Watkins was not a witness J.B.MARTIN CO.463Maroney and Watkins, Maroney reported the event to hissupervisor,William Shealy." Maroney is not the onlyemployee who encountered dogs at the shack. About 2years prior to the hearing, Rufus Caughman, anothersubordinate of William Shealy, went to the shack to obtainan article.A dog growled at him behind the shack.Caughman returned to the plant and the dog went inanother direction. About the same time or perhaps earlier,Bryant arranged to buy from the Respondent some boxesinwhich machinery had been shipped to the plant. Theboxes had been stored near the shack, and Bryant went tothem. A bitch with puppies was under some of the boxes.Bryant was afraid to move the boxes or to take any actionwhich might cause the bitch to attack him. Soon she andthe puppies went into the woods. Later, Bryant told hissuperior,Boulais, of the incident,and Boulais suggestedthat Bryant obtain his gun and shoot the dogs. Bryant didnot follow the suggestion.12We turn now to the events of May 26 and 27. Fox workedon the second shift, from 3 to 1.1 p.m. He operated amachine that dyes ribbon and that, once in operation, mustbe constantly attended. Between 5:30 and 6 o'clock onMay 26, Fox tooka sampleof ribbon to Foreman Ricard forthe latter's inspection. While Ricard was examining it, Foxlooked through a window and saw a pack of dogsapproaching the rear of the plant. Fox had a 12-gaugeautomatic shotgun in his pickup truck which was in theparking lot. He asked Ricard's permission to go out of theplant to shoot the dogs. Ricard replied that Fox had to waituntil the 6 o'clock meal break, at which time Fox could gooutside the plant and Ricard would attend his machine. Atthe beginning of the break, Fox drove his truck from theparking lot to a point approximately 100 yards from theplant. He got out of the truck, gun in hand, but did not seeany dogs. Maintenance Supervisor Shealy drove up. Foxtold Shealy of his intent to shoot dogs, and they conversedbriefly. Fox then returned to the parking lot where he lefthis truck,goingfrom thereintothe plant where he toldRicard what had happened. Fox had been away from hismachine 10 minutes,a shorter time than the break period.Ricard had watched the machine during Fox's absence.The next morning, according to Supervisor Shealy, hetold Superintendent Boulais of the incident,and Boulaissaid nothing other than to ask where Shealy had seen Fox.Somewhat later Shealy, so he testified, was called to ameetingwithPersonnelManager Taylor and PlantManagerCombier at which Shealy told of havingseen andtalkedwithFox on the preceding day. Thereafter,according to Combier's testimony, he discharged Fox andRicard. Combier did not speak with Fox, however, nor didhe speak with Ricard until after Ricard had beendischarged,and Iconstrue Combier's testimony to meanthat he, as the highest official at the plant, made orapproved the decision that Fox and Ricard should bedischarged.When Ricard reported to work during the afternoon ofMay 27,he was summonedtoTaylor's office where hespoke with Taylor and Kirby, telling them that he hadgiven Foxpermissionto go outside the plant at 6 o'clock onthe preceding day. Ricard was temporarily excused andFox was summoned to the office. He talked with Taylorand Kirby,tellingthem that he had gone outside the plantin an effortto shoot wild dogs but that he had not foundany.Fox said also that he had obtained Ricard'spermissionto leave the plant. Taylor said that Fox hadbreacheda ruleby going outside the plant. Fox deniedknowledge of any such rule and asked why, if there wassuch a rule, it had not been posted.13 Taylor replied that ahandbook for employeeswas beingprepared.14 Taylor saidalso that it would have been alright if Fox had sought to killdogsduringhis nonworking hours, and Kirby interjected" Maroney so testified On the other hand, Shealy testified thathe had never heard of a "dog problem" or of the killing of dogs onthe Respondent's property I see no reason to discredit MaroneyHe was sent to the shack often to obtain parts and it is likely thathe told his supervisor, Shealy, that he and Watkins had killeddogs which had been a menace to him at the shackiiThe findings concerning the incident are based uponBryant's testimonyBoulais'versiondiffers.According toBoulais, he accompanied Bryant to the boxes and, as they madetheir approach,several large dogs"ran back in the woods" while"two little puppies stayed " Boulais testified further that he triedto catch one of the puppies,which was"so cute" that he wantedto take it"home and raise"it,but that he was unsuccessfulbecause the puppy ran under a wood pile, and that,as he andBryant returned to the plant,Bryant suggested that they"organize a gang and go back and shoot those dogs,"towhichBoulais did not reply because he thought that Bryant was jokingBoulais' version is largely reasonable I doubt that the mother ofthe puppies would have run into the woods, leaving them topossible harm at the hands of human beings, but Boulais testifiedthat he did not see any animal which appeared to be the motherOn the other hand, Boulais' testimony that he thought Bryant wasjoking does not ring true It is a reasonable inference that Boulaishas known that dogs have constituted a problem on theRespondent's property and have been shot there, and I cannotcredit his testimony that he had no knowledge of dogs having beenon the property, or having bothered any human being there, orhaving beenkilled thereFinally,my distinctimpression inlistening to Bryant and Boulaistestifywas that the former'sversion was the true one" Fox credibly testified to that effect Taylor testified that Foxwas discharged for violating a posted rule which read. "Noemployee is allowed to leave the premises (unless excused for agood reason by the supervisor) until the horn has sounded the endof the shift " Thus, Taylor would construe the word "premises" tomean "plant," and Kirby testified that he also would so construeitWebster's NewInternationalDictionary, first and secondeditions, defines "premises" as: "The property conveyed in adeed; hence, in general, a piece of land or real estate, sometimes,esp in fire-insurance papers, a building or buildings on land, as,to lease premises, thepremisesinsuredSometimes looselyapplied to personal property, as a vessel14Both Fox and Taylor so testified 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it would have been alright if Fox had done so on aSaturday as Watkins and Maroney had done.15 Taylor toldFox that he was discharged.Fox left the office and Ricardwas recalled to it.Ricard was discharged with Taylor'sremark that his conduct had been"against the rules."16One rule, according to the Respondent,is that a foreman isso low in supervisory status that he is not authorized topermit an employee to go outside the plant. Ricardobtained permission from Taylor to speak with PlantManager Combier,but Combier did not countermand thedischarge.According to Combier,Ricard was dischargedbecause Ricard had"participated in [Fox's conduct] byletting him out"of the plant and Combier told Ricard thatRicard"had made avery, verybad mistake."On the otherhand,Combier testified that Ricard would not have beendischarged if he had given Fox permission to go to Fox'spickup truck to obtain"something."In determining the Respondent'smotive in dischargingFox and Ricard,the initial questions are (1)whether aforeman,such as Ricard,had authority to permitemployees to go outside the plant,and (2)whether Foxbreachedarulesimplybygoingoutside.TheRespondent'sposition is that,although Ricard was asupervisor within the meaning of Section 2(11) of the Act,he was a mere foreman in contrast to superiors who arecalled"supervisors."In its brief,the Respondent assertsthat"Ricard's authority was little more than that of anordinary leadman,"that his authority"did not includeauthority to let employees go from the department," andthat employees wishing to leave the plant must obtainpermission from"theDepartment Supervisor-never[from] foremen subordinate to the Supervisor." Theindividuals whom the Respondent calls supervisors are, insome instances, thosewho,aswitnesses,calledthemselves superintendents.Thereis testimonyby Taylorthat a foreman is a subordinate of a supervisor and that aforeman is responsible for the work of employees in hisdepartment,but does not have authority to hire, discharge,or lay off employees, to reprimand employees, or torecommend pay increases.A supervisor,according toTaylor,has departmental authority in personnel matters.There is testimony by Superintendent Kirby that anemployeemay not go outside the plant without theapproval of a supervisor and that Ricard was a foremanwho could not give such approval without first clearing thematter with a supervisor. Kirby testified also, however,thatRicard once properly permitted an employee to gohome, without Ricard's having first contacted Kirby, whenthe employee'smachine had ceased to function. TheRespondent's contentions that it distinguished between"Fox so testified.Taylor testified to the contrary,but therecord establishes that on July 11,1966, in an unemploymentcompensation hearing for Fox, Taylor was asked whether, upondischarging Fox, he had said that it would have been alright if Fox"had gone outside or had not been on the property of the[Respondent] to shoot these dogs or wild dogs or whatever theyare or were,during his own time,"and that Taylor answered thathe did not remember.After reading his testimony in that hearing,Taylor testified that he did not remember having so spoken to Foxbut that he would not deny having done so Kirby alsocontradicted Fox Kirby testified that he did not say to Fox that itwould have been alright if Fox "had been shooting dogs on hisown time,"that he did not hear Taylor make such remark, andthat he did not think that anyone had spoken of shooting dogs "onone's own time"Indeed,according to Kirby,when Fox"said thathe wasn't more than ten feet away from the truck,and that he wasgoing looking for some dogs,"Taylor told Fox "that we could nottolerate this type of thing,and would not tolerate it,and he wouldthe terms"supervisor"and "foreman,"and that its use ofthe former term in the notice quoted in footnote 13 did notinclude the latter term,do not find support in theRespondent'scommunications to employees and theirsuperiors.For instance,Taylorand Kirby acknowledgedthat no notice had been posted to inform the employees ofany differences between a foreman and a supervisor, andTayloralso testified that the employees had not been soinformed orally insofar as he knew.Moreover,there isnothing in a manual for supervisory employees that pointsout differences between foremen and supervisors, andRicard testified without contradiction that prior to hisdischarge he gave an affidavit to an agent of the GeneralCounsel,that the affidavit was given in Taylor's office inthe presence of Taylor and "Mr. Bill Smith, 1117 that hereferred to himself in the affidavit as "a dye housesupervisor on the second shift,"and that neither Taylornor Smith corrected the reference.Turning to the subject of employees'going outside theplant during their break periods, there is a building about70 yards from the point at which Fox worked.A machinethat dispensed soft drinks was located at that building, andRicard testified credibly that he gave employeespermission to go to that machine during their breakperiods "under the conditions that they would take thebottles back."Kirby testified that employees in the ribbondye house who wish to leave their machines during abreak,as, for instance,to obtain a soft drink, must obtainthe permission of the foreman.At times other than breakperiods, Ricard had authority to permit his subordinates togo to the parking lots to raise or lower the windows of theirautomobiles depending upon weather conditions, andMaroney and Travis Ricard,who were not subordinates ofForeman Ricard,went to the parking lot upon occasionwithout criticism by any superior.1'Upon the abovefindings,I conclude that neither Fox nor Foreman Ricardbreached a rule of the Respondent by Fox's having goneoutside the plant during a break period on May 26, and Ireiterate Plant Manager Combier's testimony that Ricardwould not have been discharged if he had permitted Fox togo to Fox's truck with an object other than to kill dogs. Ifthere be doubt as to the soundness of my conclusion thatFox and Ricard did not breach a rule, surely there can beno doubt that the rule had not been made known to themby the Respondent.I am convinced that Fox and Ricardbelieved that the latter had authority to permit the formerto go outside the plant during a break period.This bringsus to the question whether Fox was discharged for havingsought to kill dogs on the Respondent's property. TheRespondent'spleadingsand brief express eloquenttherefore be discharged"Imust credit Fox's testimony forseveral reasons First, he impressed me as having told the truthSecond, Taylor testified that Fox was discharged for havingbreached a rule against leaving the plant Third,the shooting ofdogs on the Respondent's property by employees and ForemanWatkins had been so numerous that the matter must have beenknown to Taylor and Kirby Fourth,if, as Kirby testified,Taylorhad said to Fox that the Respondent"could not tolerate" anattempt to shoot dogs on its property,surely Fox would havedisputed the statement.16Ricard so testified.Taylor testifiedthat he discharged Ricard"under the circumstances."1' BillSmithmay be one of the Respondent'sattorneys,William H.Smith, JrisThere is testimony concerning occasions when individualssuperior to foremen permitted employees to go outside the plantor to leave the Respondent's property.I deem it unnecessary todiscuss this testimony. J.B.MARTIN CO.outrage at Fox's willingness to shoot dogs when they werenot attacking him. The brief expresses also an opinion,based upon my questions of witnesses, that I have "hadconsiderable hunting experience." It is true that in myyouth and as a young man, when coveys of quail were notso scarce as today and could be found in certain countiesin Southwestern Virginia, I hunted quail and I have fondrecollections of several excellent setters. There is no doubtthat the thought of shooting a dog is abhorrent to manypersons.19Themain issue here, however, is theRespondent's motive in discharging Fox, namely, whetheritwas because he sought to shoot dogs on theRespondent's property or whether his effort to shoot themthere was seized as a pretext to shield the real motive ofeliminating a leading union adherent. I am convinced thatthe latter is the fact. My reasons follow. First, there arewild dogs in the Batesburg-Leesville area. They have noowners and are free to breed and to roam. Leesville doesnot have a dog pound, nor, insofar as appears, doesBatesburg or Lexington County have one. The dogs are amenace to livestock, as reflected by evidence showingattacks upon cattle, horses, and goats, and some of thedogs regard man as an enemy, as reflected by the un-provoked attacks upon Rivers. Second, the existence andvarious acts of the dogs are generally known. One of theattacks upon Rivers was publicized in a local newspaper,The Twin City News. Lester Warren, a deputy sheriff ofLexington County and a witness for the Respondent,testified that he went to the property of Attorney Long toinvestigate the killing of goats mentioned in footnote 8.Foreman Ricard testified that he had heard in the plant ofthe presence of dogs on the Respondent's property and ofForeman Watkins' having killed some dogs there. In viewof the large number of dogs that were killed on theRespondent's property, coupled with the fact that at timesthe dogs at the shack were regarded by some employees asthreats, I conclude that the dogs were a matter of commonknowledge to the employees. In view of the attacks uponlivestock on farms adjoining and near the Respondent'sproperty, it is reasonable to infer, and I do, that farmers inaddition to those who testified were aware of the menacecreated by the dogs.20 Third, shooting appears to be theaccepted method of disposing of unwanted dogs in theBatesburg-Leesville area. As recited, there is no poundinsofar as appears, nor is there evidence that there is aplace to dispose of unwanted dogs or that there is in use amethod of killing less painful than shooting. Rudolph11Years ago someone originated the often-heard remark that"Man's best friend is his dog." I have not seen the remark in anyedition ofBartlett'sFamiliarQuotations. Perhaps the origin is inan address to a jury in Missouri by an attorney who later became aUnited States Senator from that State, George G Vest Theaddress was given in the year 1870 One sentence reads: "The oneabsolutely unselfish friendthat a mancan have in this selfishworld, the one that never deceives him, the one that never provesungrateful and treacherous, is his dog " The entire address is abrief one and may be found in at least two publications, French,Edwin, SenatorVest, Champion of The DogBoston:The MeadowPress, 1930, and Sellers, Alvin, ClassicsOf The BarBaxley,Georgia Classic Publishing Co 1916, volume 221One incident, which I have not discussed because of thescant evidence concerning it, is found in the testimony of BoightShealywho, as related, has a farm which is close to theRespondent's property and who has shot at dogs upon his farmupon more than one occasion. Shealy testified that about 6465Miller, chief of police in Leesville, was a witness for theRespondent. He testified that if an unowned and unwanteddog stays for 90 days at the home of a local citizen whodoes not want it, "[w] a take them out and kill them, that isthe only way we could dispose of them. We have got noplace to put them up at. 1121 Miller testified further that helends a 22 calibre rifle to individuals who "take the dog outand kill him."22 Fourth, as we have seen, when Fox wasdischarged Taylor said to him that it would have beenalright if he had sought to kill dogs at times other thanwhen his shift was at work, and Kirby said that it wouldhave been alright if Fox had done so on a Saturday asMaroney and Foreman Watkins had done. Fifth, Taylortold Fox that the latter was discharged for breaching a ruleby going outside the plant during a break period, but nosuch rule had been made known to Fox and to ForemanRicard who gave him permission to go out. Sixth, Fox wasa leader in the Union's organizational activities, and theRespondent's hostility toward such activities is shown byitsviolationsofSection 8(a)(1), particularlyKirby'sespionage of a union meeting.Turning to Ricard's discharge, the factual situationrecited herein convinces me that the Respondent's motivein discharging him was to give a color of validity to Fox'sdischarge. I conclude that the Respondent violatedSection 8(a)(1) in discharging Ricard and Section 8(a)(3)and (1) in discharging Fox.IV.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices affecting commerce, I shall recommendthat it cease and desist therefrom and that it takeaffirmative action to effectuate the policies of the Act. Ishall recommend that the Respondent offer Fox andRicard immediate and full reinstatement to their former orsubstantially equivalent positions(Chase National Bank ofthe City of New York, San Juan, Puerto Rico, Branch,65NLRB 827), without prejudice to their seniority or otherrights or privileges, and that the Respondent make each ofthem whole for any loss of pay he may have suffered as aresult of the discrimination against him, by payment tohim ofa sumof money equal to that which he normallywould have earned from the date of the discrimination tothe date of a proper offer of reinstatement, less his netearnings(Crossett Lumber Co.,8NLRB 440, 497-498)during said period, the payment to be computed on amonths prior to the hearing he was asked by his brother, whoowns anadjoining farm, to go to the brother's farm andassist inkilling dogs Shealy did not elaborate21The 90-day period is not fixed by law. It may be a practicewhich Miller follows, but it is difficult to believe that a citizenmust tolerate the presence of an unwanted, stray dog for 90 daysbefore he can obtainthe assistanceof Leesville officials.22The Respondent, in its brief, cites Statestatutes andopinions by the Supreme Court of South Carolina To the extentthat theseauthoritiesneed be discussed, it suffices to say that(1) portionsrelate to anindividual's wilful injuryof an animalbelonging to another, whereas here the dogs were not owned,(2)portionsrelate to mistreatmentof animals by owners orpersons having custody, (3) any statute quoted to me which Foxwould have breached if he had succeeded in shootinga dog is asmuch applicable to Chief of Police Miller; and (4) as laudable asthestatutesare, theirexistencedoesnotestablish theRespondent's motive in discharging Fox and Ricard. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDquarterly basis in the manner established inN.L.R.B. v.Seven-Up Bottling Company, of Miami,344 U.S. 344, withinterestat6percentperannum,PhilipCareyManufacturing Company v. N.L.R.B.,331F.2d 720(C.A. 6).23 I shall recommend also that the Respondentpreserve and make available to the Board or its agents,upon request, for examination and copying, all payrollrecords, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay and therighttoreinstatementunder the terms of theserecommendations.In view of the nature of the Respondent's unlawfulconduct and its underlying purpose and tendency, I findthat the unfair labor practices found are persuasivelyrelated to the other unfair labor practices proscribed andthat danger of their commission in the future is to beanticipated from the course of the Respondent's conductin the past.N.L.R.B. v. Express Publishing Company,312U.S. 426, 437. This is particularly true because thedischarge of employees for union membership or activity,striking as it does at their means of livelihood, "goes to thevery heart of the Act,"N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4). In order, therefore, to makeeffective the interdependentguaranteesof Section 7, Ishall recommend further that the Respondent cease anddesist from infringing in any manner upon the rightsguaranteed in said section.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OFLAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.2.By discouraging membership in a labor organizationthrough discrimination in employment,and by interferingwith,restraining,and coercing employees in the exerciseof their rights under theAct, theRespondent has engagedin and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby recommend that the Respondent, J.B.Martin Company, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile Workers UnionofAmerica, AFL-CIO, CLC, or in any other labororganizationof its employees, by discharging any of itsemployees because of their union or concerted activities,or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition ofemployment.(b)Engaging in or attempting to engage in surveillanceof union activities.(c)Threatening employees concerning their unionactivities.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Troy Fox and William Ricard immediate andfullreinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges, and make each of them whole, inthemanner set forth in "The Remedy" section of thisDecision.(b)Preserve and make available to the Board or itsagentsallpayroll and other records, as set forth in saidremedy section.(c)Post in conspicuous places at its place of business inLexington County, South Carolina, including all placeswhere notices to employees are customarily posted, copiesof the attached notice marked "Appendix."24 Copies ofsaid notice, to be prepared and furnished by the RegionalDirector for Region 11, shall, after being signed by theRespondent's representative, be posted by it immediatelyupon receipt thereof, and maintained by it for at least 60consecutive days thereafter.25 Reasonable steps shall betaken by the Respondent to ensure that said notices arenot altered, defaced, or covered by anymaterial.(d)Notify said Regional Director, in writing, within 20days from the receipt of this Decision what steps theRespondent has taken to comply herewith.26IT IS FURTHER RECOMMENDEDthat the complaints bedismissed to the extent that they allege unfair laborpractices not found herein.23 If Fox or Ricard should be serving in the Armed Forces of theUnited Statesat the timeof the Respondent's compliance with theRecommended Order below, the Respondent shall notify himpromptly of his right tofull reinstatementupon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Training andService Act, as amended Backpay to either of the dischargeesshall be tolled for the period of his military service24 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order."25When theRegionalDirector prepares the notices, if Fox orRicard should be serving in the Armed Forces, the RegionalDirector shall insert in the notice a provision whereby theRespondent notifies all employees that it will comply with itsobligation set forth in fn 2326 In the eventthat this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegionalDirector, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discharge any of our employeesbecause they join or engage in activities on behalf ofTextileWorkers Union of America, AFL-CIO, CLCor any other labor organization.WE WILL NOT spy on or try to spyon any unionactivities. J.B.MARTIN CO.WE WILL NOTthreaten employees with reprisals iftheyjoin or support a union.WE WILL NOTviolate anyof the rights which youhaveunder theNational LaborRelationsAct to join aunionof your own choiceand to engage in unionactivities,or not to join a union and not to engage insuch activities.WE WILL offer Troy Fox and William Ricardimmediate and full reinstatementto theirformer jobs,or equivalent ones, and paythem backpay to coverthe earningstheylost because we discharged them.Allouremployees are free to become or remainmembers or to refrain from becoming or remainingmembers ofTextileWorkersUnion of America,AFL-CIO, CLC or any otherlabor organization.J.B.MARTINCOMPANY(Employer)DatedBy(Representative)(Title)467Thisnotice must remain postedfor 60consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliance with its provisions, theymay communicatedirectly with theBoard's RegionalOffice, 1624 WachoviaBuilding,301 NorthMain Street, Winston-Salem, NorthCarolina 27101, Telephone 723-2911.298-668 0-69-31